DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group II, claims 29-35-8, in the reply filed on 06-28-2 is acknowledged.  
The argument for the traverse not found persuasive because 
Applicants argument is based on M.P.E.P § 806.05(d) and emphasis added by the applicant: 
Two or more claimed subcombinations, disclosed as usable together in a single combination, and which can be shown to be separately usable, are usually restrictable when the subcombinations do not overlap in scope and are not obvious variants.
Applicant used the M.P.E.P § 806.05(d) argues that the subcombinations of Group I, II and III have overlapped portion in scope, so the subcombinations of Groups I, II and III cannot be restricted. 
The argument is persuasive because
A) The statement of M.P.E.P § 806.05(d) means when subcombinations are shown to be separately usable, the subcombinations do not overlap in scope and are not obvious variants; they usually restrictable.
The phase “the subcombinations do not overlap in scope” here does not mean the subcombinations do not having any overlapped portion in scope, and it actually means as long as the subcombinations have any not overlapped portion in the scope, separately usable and not obvious variants, they are restrictable.
B) The applicant argues and listed that claims 21, 29 and 31 of subcombinations of Gorup I, II and III, have overlapped portions, it is true, but which does not mean the subcombinations cannot be restricted at all; as so called subcombinations they must have at least some overlapped portions, related to the combination; they are subcombinations since they also have portions not overlapped.
C) Claims having overlapped portion does not mean they are overlap in scope of the claims; e.g. in a combination of transportation, a car and an airplane, they both are tool for transportation and having wheels (overlapped portion), but the bus can stop in each bus stations close by and the airplane having wing and can fly (not overlapped portions), thus the claim of a car and the claim of an airplane at least are subcombinations (if both claimed of tool for transportation and having wheels); They having some overlapped portion, but also they have not overlapped portion, they are not overlap in scope of the claim.
D) The applicant just ignored the not overlapped portions listed in the Requirement for Restriction/Election of 04-28-22, and keep argues the overlapped portions which not related to reason for the restriction at all.
E) Because these inventions are independent, distinct, and lacks unity for the reasons given above and there would be a serious burden on the examiner if restriction were not required because the inventions have acquired a separate status in the art in view of their distinct characteristics, restriction for examination purposes as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL. Claims 21-28 and 36-40 withdrawn from consideration as being drawn to a nonelected invention.
Amendment
Acknowledgement is made of Amendment filed 06-28-22.
Claim 21 is amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US9202783), in view of Bartley et al. (US20150342057).
Re Claim 29, Simpson show and disclose
A method, comprising: 
obtaining a printed circuit board (PCB 110, fig. 1B)) that includes: 
a set of vias (140, fig. 1B), 
the set of vias including a set of stub regions (at bottom stubs of via 140, fig. 1B), and 
a set of layers (150-160, fig. 1B) perpendicular to the set of vias, 
the set of layers including a signal layer (156, fig. 1B) and a ground layer (158, fig. 1B), 
the ground layer being located between the set of stub regions and the signal layer (fig. 1B); 
drilling (backdrilling by 170, fig. 1B) to remove at least a portion of a stub region of a via of the set of vias (backdrilling to remove at least a portion of a stub region of a via 140, fig. 1B and 2); 
Simpson does not explicitly disclose 
performing an electrical test to determine whether conductive material is included within the via after drilling to remove at least the portion of the stub region of the via.
Bartley teaches a device wherein
performing an electrical test to determine whether conductive material is included within the via after drilling to remove at least the portion of the stub region of the via (To detect ineffective drillings, several testing methods may be used. Some of the methods may involve electrical continuity tests. For example, a testing method may involve measuring the electrical continuity between two test contact pads on a circuit board to be tested. After the stub portion has been backdrilled, the electrical continuity between the test pads may be checked. If no continuity is detected (i.e., the backdrilling has eliminated enough plating from the stub to sever the connection between the test pads), then the drilling may be deemed a success. If not, then the drilling may be deemed a failure, [0017]).
Therefore, it would have been obvious to one having ordinary skill in the art to perform an electrical continuity test after backdrilling the via stub as taught by Bartley in the electronic device of Simpson, in order to make sure the stub is properly removed, and there is no unwanted circuit short caused by unremoved cutting sliver or burr, and to improve quality of the circuit board for the electronic device; and since performing a continuity test after backdrilling process is well-known and common in the art.
Re Claim 30, Simpson show and disclose
The method of claim 29, where drilling to remove at least the portion of the stub region of the via comprises: drilling to create a ring of conductive material (ring of the antipad of ground layer 158, fig. 1B) around a portion of the ground layer that connects to the via (defective feature, see Examiner’s Notes below).
Re Claim 31, Simpson and Barley disclose
The method of claim 29, where drilling to remove at least the portion of the stub region of the via comprises: drilling at least the portion of the stub region of the via (fig. 1B and 2), the drilling to remove all conductive material associated with at least the portion of the stub region of the via (fig. 1B and 2); and where performing the electrical test comprises: performing the electrical test to determine that a sliver of conductive material is not included within the via (test to make sure the stub is properly removed, and there is no unwanted circuit short caused by any cutting sliver or burr left in the via; see claim 29 above). 
Re Claim 32, Simpson and Barley disclose
The method of claim 31, where performing the electrical test comprises: providing an electrical current to the via (current of the electrical continuity test), the electrical current to flow from an electrical probe to the via (After the stub portion has been backdrilled, the electrical continuity between the test pads may be checked. If no continuity is detected (i.e., the backdrilling has eliminated enough plating from the stub to sever the connection between the test pads, then the drilling may be deemed a success and not to the ground layer, [0017]; pads of the vias, fig. 1B and 2) and not to the ground layer.
Re Claim 33, Simpson and Barley disclose
The method of claim 29, where drilling to remove at least the portion of the stub region of the via comprises: drilling at least the portion of the stub region of the via (fig. 1B and 2), the drilling to leave a sliver of conductive material (defective feature, see Examiner’s Notes below) within the via; and where performing the electrical test comprises: performing the electrical test to detect the sliver of conductive material within the via (test to make sure the stub is properly removed, and there is no unwanted circuit short caused by unremoved cutting sliver or burr; see claim 29 above). 
Re Claim 34, Simpson and Barley disclose
The method of claim 33, where performing the electrical test comprises: providing an electrical current to the via (current of the current of the electrical continuity test), the electrical current to cause a short circuit (the current be will caused by a short circuit if backdrilling improperly; defective feature, see Examiner’s Notes below), the short circuit causing the via to fail the electrical test (i.e., the backdrilling has eliminated enough plating from the stub to sever the connection between the test pads), then the drilling may be deemed a success. If not, then the drilling may be deemed a failure, [0017]). 
Re Claim 35, Simpson and Barley disclose
The method of claim 29, where performing the electrical test comprises: integrating the electrical test into circuitry of the PCB (To detect ineffective drillings, several testing methods may be used. Some of the methods may involve electrical continuity tests, [0017]); and performing the electrical test using the circuitry of the PCB (a testing method may involve measuring the electrical continuity between two test contact pads on a circuit board to be tested. After the stub portion has been backdrilled, the electrical continuity between the test pads may be checked. If no continuity is detected (i.e., the backdrilling has eliminated enough plating from the stub to sever the connection between the test pads), then the drilling may be deemed a success. If not, then the drilling may be deemed a failure, [0017]).
	Examiner’s Notes:
Claim 30, the limitation of “drilling to create a ring of conductive material around a portion of the ground layer that connects to the via” is using a feature of a defective product; if the backdrilling not properly, e.g. the drill bit not align with the via stub and cause part of the stub left, then there may be conductive material aroung a portion of the ground layer still connect to the via; and Claims 32-34 the limitations of “the electrical current to flow from an electrical probe to the via” and “the drilling to leave a silver of conductive material within the via”, and “the electrical current to cause a short circuit” are using a feature of a defective product. Only if the backdrilling improperly, there may be conductive material of ground layer connected to the via, a silver of conductive material may be left within the via, a short circuit between the ground layer and the via may be exist, and then cause a test current to flow.
As Bartley clearly pointed out (see claim 29 above) that “To detect ineffective drillings, several testing methods may be used. Some of the methods may involve electrical continuity tests. For example, a testing method may involve measuring the electrical continuity between two test contact pads on a circuit board to be tested. After the stub portion has been backdrilled, the electrical continuity between the test pads may be checked. If no continuity is detected (i.e., the backdrilling has eliminated enough plating from the stub to sever the connection between the test pads), then the drilling may be deemed a success. If not, then the drilling may be deemed a failure”, [0017]). Therefore, in a normal undefective product, after properly backdrilling, there would be no conductive material of ground layer connecting to the via, there would be no circuit short between the ground layer and the via, and no current should be flow when doing the electrical continuity test.
Using a defective feature of a product to seek a pattern is not an invention an all, and is improper for seeking a pattern by using a defective feature of a product.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 30 and 32-34 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In Claims 30 and 32-34, the limitations of “drilling to create a ring of conductive material around a portion of the ground layer that connects to the via”, “the electrical current to flow from an electrical probe to the via”, “the drilling to leave a liver of conductive material within the via” and “the current causing the current” are features of a defective product (see Examiner’s Notes above), also evidenced by Specification of the parent application 15647984:  
Evidence that claims 30 and 32-34 fail(s) to correspond in scope with that which the inventor or a joint inventor regard as the invention can be found in Specification of the parent application 15647984: 
In the Specification, the inventor or a joint inventor has stated “Back drilling without a properly centered drill bit may cause a sliver of conductive material (e.g., a copper sliver) to remain within the via (i.e., a remnant of the conductive plating), which may cause signal integrity disturbances”, [0011]; and “If the back drilling is not positioned properly and creates a sliver of conductive material, the sliver will come into contact with the ring of conductive material around the ground layer. This may create a short circuit that causes the via to fail the electrical test. If the back drilling is positioned properly and does not create a sliver of conductive material”, [0012]; these statements indicate that the invention is different from what is defined in the claim(s).
Therefore, it is clear that the “sliver” is only caused by mistake, “the back drilling is not positioned properly”, or the drill bit is misaligned with, or shifted from, center position of the hole should be, it is a bad thing and negative impact for the product, and it should be avoided in a undefective product; and claims 30 and 32-34 are product claims of a printed circuit board, the defective features would damage the normal product and could not be regarded as the invention at all.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20180077800-A1 US-20170163286-A1 US-20160183373-A1 US-20150348901-A1 US-20150047892-A1 US-20140262455-A1 US-20140251663-A1 US-20140182891-A1 US-20130098671-A1 US-20120234587-A1 US-20120236523-A1 US-20110240348-A1 US-20100276192-A1 US-20090045889-A1 US-20080227311-A1 US-20080217052-A1 US-20080164058-A1 US-20070091581-A1 US-20060243481-A1 US-20060199390-A1 US-20060090933-A1 US-20050161254-A1 US-20050128672-A1 US-20040176938-A1 US-20120012380-A1 US-20160065334-A1 US-9907156-B1 US-9444162-B1 US-9185794-B1 US-7988457-B1 US-7196906-B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848